BROWN, P. J.
Civil action to collect official salary. Prom a judgment of the circuit court of St. Louis City-rejecting and disallowing part of plaintiff’s claim, he appeals.
The issues in this case are set forth in an agreed statement filed in the circuit court pursuant to the pro*127visions of section 2117, Revised Statutes 1909. As there is some controversy in regard to what facts are covered by said agreed case we will set it out in full;
AGREED CASE.
In the Circuit Court, City of St. Louis,
December Term, 1906.
Joseph W. Folk, Plaintiff, v. City of St. Louis, a Municipal Corporation, Defendant.
It is hereby agreed between the plaintiff and defendant as follows:
(1) The defendant is a municipal corporation, and a city of the State of Missouri, having now, and at the tim,e hereinafter named, a population of over 300,000 inhabitants, and that it constitutes the Eighth Judicial Circuit of the State of Missouri.
(2) That from January 1, 1901, to January 1, 1905, the plaintiff was the duly elected, qualified and acting circuit attorney in and for the Eighth Judicial Circuit of the State of Missouri. *
(3) That from January 1, 1901, to and including March 18, 1901, the city of St. Louis paid plaintiff, as salary, sums of money hereinafter set out, under the statute law of the State, to-wit:
Act of March 19, 1866, and the Act of March 2, 1869, whereby the amounts to be paid as salary of the circuit attorney by the-city of St. Louis, aggregated four thousand dollars per annum. That from March 18, 1901, to and including October 31, 1903, the city of St. Louis, under the ruling of the then city counselor, paid the circuit attorney the sums hereinafter named, at the-rate of five thousand dollars per annum, which was paid under and by virtue of the terms of an Act of the General Assembly of March 18, 1901, by the terms of which the salary to be paid' by the city of St. Louis to the circuit attorney aggregated five thousand dollars a year. That since October 31, 1903, plaintiff has received nothing at all.
(4) That in the month of November, 1903, the question having arisen as to whether the plaintiff, as circuit attorney, was entitled to the salary as provided by the Act of 1901, or was entitled to the salary as provided by the acts of March 19, 1866, and March 2, 1869, a change having been made in the office of the city counselor, that official was of the opinion, and so advised the city, that the salary of the office of circuit attorney of the city was increased by said Act of March 18, 1901, and' said act having been passed during plaintiff’s term of office, that its provisions in regard to salary were, under the State Constitution, inapplicable as to plaintiff during the said term for which *128plaintiff was elected. Thereupon defendant advised plaintiff that it would pay him as salary the amounts fixed hy the Acts of 1866 and 1869, and not the amount fixed by the Act of 1901, for the reasons aforesaid. That plaintiff refused to accept the amount so offered, being advised that the Act of 1901 did not increase the circuit attorney’s salary, as according to plaintiff’s contention, section 4949, Revised Statutes 1899, giving prosecuting attorneys one thousand dollars a year in addition to other compensation, in counties of 35,000 inhabitants or over, applied to the city of St. Louis, which, with the Acts of 1866 and 1869, made the salary of the circuit attorney five thousand dollars a year, payable by the city, before the passage of the.Act of 1901, which was in addition to the salary of three hundred dollars a year, to be paid the circuit attorney by the State under the Act of 1854-5, page 183; and that even if said section 4949 did not apply to the circuit attorney of St. Louis, the Act of 1901 did not increase the compensation of the office, as it gave a salary in lieu of all fees in criminal cases, and therefore the constitutional provision above referred to would not apply. That- thereupon plaintiff declined to have any salary for himself as circuit attorney placed upon the pay rolls which were certified by the circuit judges to the auditor of the city from the 31st day of October* 1903. That defendant has at all times been ready and willing, and is now ready and willing to pay plaintiff’s salary as circuit attorney at the rate fixed by the above mentioned Acts of 1866 and 1869. That the defendant has offered and has at all times been willing to stipulate with plaintiff that the reception of said salary at said rates should not prejudice him in his claim for increased salary. That plaintiff has at all times been ready and willing, and is now ready and willing, to accept whatever amount is due him under the law. But plaintiff and defendant, being unable to agree as to what statutes govern in the premises, the matter in controversy is therefore submitted to the court for determination.
(5) That the defendant paid plaintiff as salary the following amounts, and no others:
DATE pay ROLL FOR
1901 Amount
Feb. 1. January ................................$ 250.00
March 1. February................................ 250.00
April 1. March, 2 months, 19 days at $250 per quarter ...........................$216.67
March 12 days at $416.66 per month.... 161.28
Total................................$ 377.95
July 16. April .............................$416.66
19 days (due from March) ........ 153.23
Total ........................$569.89
*129July 16. May ....................................$ 416.66
July 16. June .................................... 416.66
Aug. 1. July .................................... 416.66
Aug. 31. August.................................. 416.66
Sept. 30. September .............................. 416.66
Oct. 31. October ................................. 416.66
Noy. 30. November .............................. 416.66
Dec. 31. December ............................... 416.66
1902
Jan. 31. January ................................$ 416.66
Feb. 28. February .............................. 416.66
March 31. March .................................. 416.66
May 7. Apr...................................... 416.66
May 31. May ..................................... 416.66
June 30. June .................................... 416.66
July 31. July ..................................... 416.66
Aug. 30. Aug...................................... 416.66
Sept. 30. Sept..................................... 416.66
Oct. 31. Oct...................................... 416.66
Nov. 29. Nov...................................... 416.66
Dec. 31. Dec...................................... 416.66
1903
Jan. 31. Jan...................................... 416.66
Feb. 28. Feb...................................... 416.66
March 31. Mch..................................... 416.66
May 7. Apr...................................... 416.66
May 29. May ...............-...................... 416.66
June 30. June ..................................... 416.66
July 3Í. July ..................................... 416.66
Aug. 31. Aug................. 416.66
Sept. 30. Sept..................................... 416.66
Oct. 31. Oct...................................... 416.66
Total ..............................,.$13,947.64
That if the acts of 1866 and 1869 alone apply, the amount due plaintiff, at four thousand dollars a year is ........................................ $16,000.00
Amount paid on account thereof.................... $13,947.64
Bal. due plaintiff under terms of said law.......... $ 2,052.36
This is deducting the amount which the circuit attorney was paid from March 18, 1901, to October 31, 1903, in excess of the amount fixed by the acts of 1866 and 1869; and without deducting this amount and in case it is held by the court that said amount should not be deducted, although the act of 1901 is held not to be applicable, then the amount due the plaintiff is four thousand, six hundred and sixty-six dollars and sixty-six cents *130($4,666.66). That the amount due plaintiff as salary, in case the act of March 18, 1901, is held to apply to his term of office for the fourteen months during which he received no salary— that is to say, since October 81, 1903, to and including December 31, 1904 — is five thousand, eight hundred and thirty-three dollars and thirty-three cents ($5833.33).
(6) It is further agreed that judgment shall be given plaintiff for such amount as under the law the court finds to be due, without interest, except from the date of the rendition of judgment.
(7) To the end, therefore, that the matter in difference between plaintiff and defendant may be settled as provided in section 793, Revised Statutes 1899, the foregoing facts are hereby mutually submitted to the circuit court of the city of St. Louis for decision, each party reserving the right of appeal.
Thos. B. Harvey,
Judson & Green,
Attorneys for Plaintiff.
The City of St. Louis,
by Chas. W. Bates,
City Counselor.
The foregoing agreed case was duly verified by the affidavit of Thos. B. Harvey, one of the attorneys for plaintiff.
From the foregoing statement it will be seen that plaintiff contends that he was entitled to receive for his services as circuit attorney of St. Louis City a salary .of $5000 per annum under the Act of 1901, and that the balance of salary due him at the end of his term on January 1, 1905, was $5833.33.-
On the other hand, defendant contends that the amount of salary to which plaintiff was entitled during his term of office as such circuit attorney, was fixed by the Laws of 1866, page 14, and the Laws of 1869, page 8, and amounted in the aggregate to $4000 per annum. That the balance due plaintiff on account of such salary a,t the end of his term was only $205-2.36.
The circuit court adopted the views of defendant city and entered judgment in favor of plaintiff for only the sum of $2052.36, from which judgment plaintiff appeals. The appeal was granted to this court *131because the case involves the construction of section 8, article 14, of the Constitution of 1875, which prohibits an increase of the salary of any municipal officer during his.term. Said constitutional provision is as follows:
‘ ‘ The compensation or fees of no State, county or municipal officer shall be increased during his term of office; nor shall the term of any office be extended for a longer period than that for which such officer was elected or appointed.”
For a better understanding of the issues outlined in the agreed statement, and the law which must determine the rights of the parties, we will give a history of the statutes which prescribe the duties and compensation of the circuit attorney of the city of St. Louis.
In the year 1855 a law was enacted which gave the circuit attorney of St. Louis (then the county of St. Louis) a salary of $350, payable out of the State Treasury. [Laws 1855, p. 183.] At that time said circuit attorney was charged with the duty of prosecuting persons charged with both felonies and misdemeanors, for which he was allowed conviction fees somewhat after the manner in which conviction fees are now allowed to prosecuting attorneys of counties having no large cities. [R. S. 1855, p. 756.] The statute requiring the payment of a salary of $350 out of the State Treasury to the circuit attorney does not seem to have been repealed until the year 1901.
In the year 1866 the duty of prosecuting persons charged with misdemeanors was transferred from the circuit attorney of St. Louis county to an officer designated as the “Prosecuting Attorney for the St. Louis Court of Criminal Correction.” [Laws 1866, p. 77.] In the same year a statute was enacted giving the circuit attorney of St. Louis county an annual salary of $1000, payable by said county in lieu of fees theretofore payable to that officer for his services in prose*132cuting “cases of misdemeanor or other than felony cases.” [Laws 1865-6, p. 14.]
In the year 1869 another statute was enacted which provided that the fees thereafter to be earned by the circuit attorney of St. Louis county for the prosecution of persons charged with felonies should be paid into the treasury of said county. The same statute ordained that the circuit attorney of said county should receive an annual salary of $3000, payable by the county, in lieu of the fees theretofore allowed him for trying cases of felony. [Laws 1869, p. 8.]
It will thus be seen that the combined acts of 1866 and 1869 fixed the amount of annual salary to be paid out of the treasury of St. Louis county to the circuit attorney at the aggregate sum of $4000. In addition to this he was, apparently, entitled to a fee of $350 annually, payable by the State.
The law continued in this condition until the year 1901, unless it was modified by the statute enacted in 1872, which reads as follows:
“Section 1. The offices of circuit and county attorney are hereby abolished, to take effect on the first day of January, 1873, except in the county of St. Louis.
“See. 2. At the general election to be held in this State in the year 1872, and every two years thereafter, there shall be elected in every county in this State, St. Louis county excepted, a prosecuting attorney, who shall perform the duties now devolving by law on the circuit attorneys and county attorneys.
“Sec. 3. The prosecuting atorneys shall receive for his services, to be paid out of the county treasury, in all counties having a population of less than five thousand inhabitants, the sum of three hundred dollars ; in all counties having five thousand and less than ten thousand inhabitants, the sum of four hundred dollars; in all counties having ten thousand and less than fifteen thousand inhabitants, the sum of five hun*133clred dollars; in all counties having fifteen thousand and less than twenty thousand inhabitants, the sum of six hundred dollars; in all counties having twenty thousand and less than twenty-five thousand inhabitants, the sum of seven hundred dollars; in all counties having twenty-five thousand and less than thirty thousand inhabitants, the sum of eight hundred dollars; in all counties having thirty thousand and less than thirty-five thousand inhabitants, the sum of nine hundred dollars; and in all counties having thirty-five thousand inhabitants and over, the sum of one thousand dollars; to be paid quarterly upon the warrant of the county court, issued in favor of the prosecuting attorney to the county treasurer for that purpose; and the said prosecuting attorney shall also receive for his services in the circuit and other courts, such fees as are now allowed by law to the circuit attorney. [Now Sec. 4949, R. S. 1899.]
“Sec. 4. Prom and after the first day of January, 1873, whenever the words circuit attorney or county attorney shall appear in any of the statutes of this State, the same shall be taken and understood to mean prosecuting attorney, except in the county of St. Louis.” [Laws 1871-2, p. 13.]
The construction of this Act of 1872 is very important to a correct solution of the proposition in controversy. Plaintiff contends that this Act of 1872 added another thousand dollars to the salary of the circuit attorney of St. Louis county, and that when St. Louis City was separated from St. Louis County in 1875 the circuit attorney of said city became entitled to receive the sum of $5000 as an annual salary. Defendant contends that said Act of 1872 did not raise the salary of the circuit attorney.
On March 18, 1901 (Laws 1901, p. 48), the General Assembly enacted another statute which authorized circuit attorneys of cities having 300,000 inhabitants or more to appoint a second assistant and a *134stenographer, whose salaries should be paid out of the treasury of such cities. Said act also contained a section fixing the salary of the circuit attorney in said cities of 300,000 at $5000 per annum, and further provided that said act should take effect immediately. The provisions of said act in regard to the salary of •such circuit attorney^ and the emergency clause whereby the act was put into immediate effect, are a» follows:
‘ ‘ Sec. 6. The circuit attorney of such circuit shall receive in lieu of all fees in criminal cases, and in lieu of all other salary, a salary of five thousand dollars a year, payable monthly at the end of each month from the treasury of said city. The circuit attorney’s fees shall continue to be taxed as heretofore, but when collected, shall be turned into the treasury of said city. All circuit attorney’s fees in criminal cases not paid by the State shall be collected by the clerk of the criminal division of the circuit court and by him paid into the treasury of said city. When such fees are paid by the State, they shall be paid into said city treasury in the manner now provided by law.
“Sec. 9. As it is necessary in order vigorously to enforce the criminal laws in the city of St. Louis for the circuit attorney to have an adequate force of assistants, a/nd as there is now no provision to pay the incidental expenses of the circuit attorney’s office, therefore this act shall take effect and be in force from and after its passage. ”
In copying the foregoing laws we have italicized the words which we think tend most strongly to indicate the intent of the lawmakers.
Constitution. I. The object of section 9, article 14, Constitution of Missouri, prohibiting an increase of compensation or fees of certain officers during their terms, is apparent. When any popular individual is elected to a public office his in*135fluence with the legislative department of the State is likely to he very great; and, consequently, the General Assembly may be easily persuaded that the compensation of the aforesaid popular individual is too small, and, at his suggestion, increase his salary or other compensation to an unreasonable extent. This is particularly true where the popular individual is elected to an office which enables him to reward his friends with official patronage or other official favors.
It was to prevent persons while possessed of the prestige and influence of official power from using that power for their own advantage that the framers of our organic law ordained that salaries of public officers should not be increased during the terms of the persons holding such offices.
Act of 1872. II. We have diligently considered the Act of 1872 (Laws 1871-2, p. 13) and are unable to find anything "witbin its provisions that justifies the contention of appellant that said act increases the salary of the circuit attorney of the city (then county) of St. Louis. Said office of circuit attorney was, by the Act of 1872, abolished in all the judicial circuits of the State, “except in the county of St. Lows,” and as said act did not cast any new duties upon the circuit attorney of St. Louis county, it is reasonably clear that it was the intent of the General Assembly to leave both the duties and compensation of said office of circuit attorney of St. Louis as they stood under the Acts of 1866 and 1869.
The aforesaid Acts of 1866 and 1869 were special in their nature and applicable only to one county, while the Act of 1872 has all the elements of a general law. It purports to regulate and fix the total salary of prosecuting attorneys throughout the State (except in St. Louis county), and if it can properly be classed as a general law, and we think it can, then it did not repeal or modify the provisions of the aforesaid Acts *136of 1866 and 1869, which were intended to apply alone to St. Lonis county.
In the case of Manker v. Faulhaber, 94 Mo. 430, it was held by this court that a general statute providing for a procedure in the circuit court to remove officers who neglect personally to devote their time to the duties of their offices, or who may be guilty of any “willful, corrupt or fraudulent violation or neglect of official duty,” did not repeal a prior enactment of the Q-eneral Assembly authorizing the mayor and board of aldermen of certain cities to remove city officers for the same offenses.
The doctrine of the Manker case has been reaffirmed by this court. [State ex rel. v. Wilder, 197 Mo. l. c. 35; St. Louis v. Klausmeier, 213 Mo. 130.]
This doctrine finds direct support in the following paragraph of Lewis’s Sutherland on Statutory Construction (2 Ed.), vol. 1, p. 529:
“A special statute providing for a particular place, or applicable to a particular locality, is not repealed by a'statute general in its terms and application, unless the intention of the Legislature to repeal or alter the special law is manifest, although the terms of the general act would, taken strictly and but for the special law, include the case or cases provided for by it.”
Also in 36 Cyc. 1151:
“Where there is one statute dealing with a subject in general and comprehensive terms and another dealing with a part of the same subject in a more minute and definite way the two should be read together and harmonized, if possible, with a view to giving effect to a consistent legislative policy; but to the extent, of any necessary repugnancy between them, the special will prevail over the general statute. Where the special statute is later, it will be regarded as an exception to, or qualification of, the prior general one; and where the general act is later, the spe*137cial will be construed as remaining an exception to its terms, unless it is repealed in express words or by necessary implication.”
Instead of there being anything in the Act of 1872 which, directly or by implication, could be reasonably construed to amend, expand, modify or repeal the aforesaid provisions of the Acts of 1866 and 1869 fixing the compensation of the circuit attorney of St. Louis county at $4000, the manifest purpose of said quoted Act of 1872 was to leave the special Acts of 1866 and 1869 undisturbed in any manner; consequently, we are forced to hold that the Act of 1872 must be left out of consideration altogether in determining the effect of the Act of 1901 upon plaintiff’s salary.
Salary in Lieu of Fees. III. Plaintiff seems to admit that the Act of 1901, which, in effect, directly increased that part of his salary payable out of the city treas-W from $4000 to $5000, is unconstitutional in so far as it purports to take effect during his term of office, unless under some prior law his salary and fees were equal to $5000.
We have seen that plaintiff was, under the Act of 1855, entitled to an annual salary of $350 from the State, yet when we add this salary to the $4000 which he was receiving from the city under the Acts of 1866 and 1869, we have an aggregate of only $4350, or $650 less than the salary created by the Act of 1901.
Confronted with this situation plaintiff’s resourceful counsel in their reply brief, and again ore terms, have asserted that at the time the law of 1901 was enacted plaintiff was entitled to receive fees in suits of the following character: habeas corpus, quo warranto, actions to remove derelict officials, appeals to the St. Louis Court of Appeals in misdemeanor cases, option dealing proceedings, and actions to collect fines and penalties.
*138"We are asked to surmise or presume that plaintiff annually earned fees in the above classes of cases equal to $650,' and that as those fees were taken away from him by the Act of 1901 it was legitimate and proper to increase the amount of his salary payable out of the city treasury, as was attempted to be .done by the Act of 1901.
If plaintiff earned any fees during his term which were collectible by him under any law enacted prior to the Act of 1901, and he failed to receive the fees so earned, such fact could have been inserted in the agreed case.
The agreed case contains no account or recital of any fees collected by defendant city which, prior to 1901, were collectible by or payable to plaintiff. There may have been some such fees earned by plaintiff, but we are at a loss to understand how we are judicially to know such fact. If any such fees were earned by plaintiff the suits in which they were earned were matters of public record, and there is no excuse why a statement of such fees was not inserted in tñe agreed case.
Under the law the agreed statement takes the place of formal pleadings. [23 Cyc. 732.] Such agreed statement is presumed to contain all the facts upon which each of the parties rely to sustain their several contentions. It was accordingly held by the Kansas City Court of Appeals, that nothing could be added to an agreed case by the introduction of evidence, and that neither party could be allowed to withdraw from the agreement without the consent of the other party. [State ex rel. Webb v. McCune, 129 Mo. App. l. c. 516.] The same doctrine is announced in 37 Cyc. 353 in the following language:
“Only the determination of questions between the parties affecting their interests may be made, and the court cannot go beyond a decision affecting such interests; and the inquiry is confined to the precise *139question put in issue; and the court has no power to permit either party against the objection of the other to adduce other facts or introduce evidence of any character; and where, without proof of further facts, plaintiff’s case is not made out, the court ought simply to render judgment against plaintiff without further suggestions, and it is error to make an order based upon the supposition that plaintiff might establish other facts.”
In the opinion' of the writer the earning and collection of fees in the classes of cases before enumerated is too uncertain to justify an increase in a stated salary of a public official whose right to collect such fees has been discontinued by the statute creating the salary. In some years such fees might exceed $650, while in other years such fees might not amount to anything ; and the mere discontinuance, of the right to collect uncertain fees cannot afford a satisfactory reason for raising a specific salary payable out of the public treasury. To do so would be to fritter away the salutary provisions of section 8, article 14, of the Constitution of Missouri by pretending to take from an officer fees which he had not, and might never earn, and give him a block of solid cash out of the public treasury in lieu thereof.
Estoppel. IV. In their motion for new trial and in their brief here plaintiff’s counsel assert that, by accepting and retaining the fees to which plaintiff was entitled prior to the enactment of the law of 1901, defendant is estopped to deny the constitutionality of the Act of 1901 giving him $650 additional salary in lieu of such fees.
The facts upon which this alleged estoppel is based are not found in the agreed case, which, as we have seen, stands as and for the pleadings of the parties.
*140Instead of trying to piece out their pleadings by allegations in a motion for new trial, or by brief filed in this court, it would have been far more appropriate for plaintiff’s attorneys to have taken the trial court into their confidence and set out in the agreed case the full facts upon which the alleged estoppel must rest.
However, more as a matter of grace than of proper judicial procedure, we have examined the numerous authorities cited to establish this plea of estoppel. Estoppels may, sometimes, be invoked against municipal corporations and between two or more municipal corporations. It has been held that when a municipal corporation has instituted a suit or other proceeding against an individual under the provisions of a statute, such corporation is estopped from disputing the validity or constitutionality of the law upon which the suit or proceeding is based. [Roanoke v. Berkowitz, 80 Va. 616, l. c. 623; State ex rel. v. Board of Liquidators, 28 La. Ann. 121; City of Mount Vernon v. State ex rel., 71 Ohio St. 428.]
Under our laws the mere erroneous acts of municipal officers are not sufficient to create an estoppel against a municipality. In the well considered case of Wright v. City of Doniphan, 169 Mo. 601, it was held that a city was not estopped from recovering possession of a street because it had levied and collected taxes on such street while it was in the possession of plaintiff Wright. We have not been cited to, and have not been able to find, any case which sustains the contention of plaintiff in his plea of estoppel. We, therefore, rule this point against him.
Estoppel byConstruction. V. A further matter of estoppel urged by plaintiff is that defendant’s city counselor having advised defendant that plaintiff was entitled to a salary of $5000 per annum under the Act of 1901, and defendant having paid said salary of $5000 to plaintiff during a period of more *141than two years, it cannot now dispute the legality of such payments.
In other words, that the practical construction placed upon the Act of 1901 by defendant’s agents for a period of over two years is binding upon defendant, and it must pay him at the rate of $5000 per annum during that part of his term for which he refused to receive any salary.
The actual and practical interpretation placed upon constitutions and statutes by public officers charged with their execution is very persuasive upon the court. [Westerman v. Supreme Lodge of K. P., 196 Mo. 670, l. c. 709.] Such practical construction is usually adopted by the courts when the meaning of the constitution or statute so construed is doubtful. However, we find nothing doubtful about that provision of the Constitution now in judgment, and we are convinced that it would be an exceedingly unsafe and unwise doctrine to hold that, when the agents of a municipality have paid a larger salary to an officer than he was entitled to receive under the Constitution, such over-payment would act as an estoppel upon the municipality, and it must continue paying such excessive salary. Under such a rule constitutional limitations upon official salaries would soon fade away into an “iridescent dream.” When a constitutional provision or statute is unambiguous the acts of citizens or officers in violating its provisions for any length of- time, however long, cannot work its repeal. [Lucas v. Brown, 127 Mo. App. 645, l. c. 653.]
By the emergency clause of the Act of 1901, before quoted, it is apparent that said act was made to take effect immediately because it gave the circuit attorney the right to appoint an additional assistant and a stenographer.
Section 9 of said act which increased the salary of the circuit attorney of St. Louis did not and could *142not, under the Constitution, take effect until the end of plaintiff’s term.
It follows that "the judgment of the circuit court should be affirmed, without prejudice, however, to the plaintiff, to collect from defendant in a separate action the fees, if any, earned by plaintiff between March 18, 1901, and December 31, 1904, which he would have been entitled to collect and retain if the law of 1901 had not been enacted, which fees have been collected and retained by defendant, provided defendant has no proper defense to interpose against the recovery of the fees, if any, so collected and retained by it.
It is so ordered.
Walker and Paris, JJ., concur.